Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10, 16, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation in claim 1, wherein the polyol is consisting of a succinate and an adipate renders the claim indefinite because a succinate and adipate would not result in a polyol.  There is no diol/alcohol/polyol component.  A succiniate and adipate would only contain carboxyl groups; there would be no OH functional groups typically associated with the term polyol.
	***The examiner will interpret the limitation wherein the dicarboxylic acids used to prepare the polyol consist of succinic acid and adipic acid.  (Based on applicants arguments).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-10, 16, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, 16, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0342629 to Nakatsuka et al. in view of WO-2008/104541 to Gehringer et al. and U.S. Patent Pub. No. 2010/0288963 to Mitina et al.
As to claim 1, Nakatsuka discloses a thermoplastic polyurethane yarn comprising the reaction product of a polyisocyanate, a chain extender, and a polyester polyol such as a poly(butylene succinate co-butylene adipate (Abstract, 0048).  The polyol is only derived from succinic acid and adipic acid.  
While the claimed polyol is taught and suggested in Nakatsuka, the reference does not exemplify it.
However, the preferred use of poly(butylene succinate co-butylene adipate) polyol in thermoplastic polyurethane applications was known at the time of filing.  This is supported by Gehringer (Abstract, Examples).  

Nakatsuka does not expressly disclose the use of silica nanoparticles.
Mitinia discloses surface modified silica nanoparticles (Abstract) that are reacted into thermoplastic polyurethanes used for fibers in amounts that range from 0.1 to about 50% by weight (same application as Nakatsuka, 0070, 0073).
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to add the silica nanoparticles of Mitinia into the yarn of Nakatsuka to provide anti-adhesion and dirt-repellency effects over a long period of time under outdoor weathering conditions and over a plurality of cleaning cycles.  
As to claims 9 and 16, the claim limitations are optional because the term “when”.
As to claim 10, Nakatsuka discloses fabrics made from the thermoplastic polyurethane yarn (Title).
As to claims 21-26, the claim limitations are optional because the term “when”.  Nevertheless, Nakatsuka discloses a thermoplastic polyurethane comprising the same reaction components used within the same amounts.  However, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. hardness values would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.  Also, it should be noted that Nakatsuka in view of Gerhringer teaches a polyester polyol that comprises a dicarboxylic acid mixture of 30-70% by weight of succinic acid and 30-70% by weight of adipic acid (Page 3: 107-108) and the molar ratio of carboxylic acids to polyhydric alcohols is 1:1.05 to 1.2 (Page 4: 146).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763